Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  129822                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  TAXPAYERS OF MICHIGAN AGAINST                                                                       Stephen J. Markman,
  CASINOS and LAURA BAIRD, State                                                                                     Justices
  Representative in her official capacity,
               Plaintiffs-Appellees,
  v        	                                                       SC: 129822
                                                                   COA: 225017
                                                                   Ingham CC: 99-090195-CZ
  THE STATE OF MICHIGAN, 

            Defendant-Appellee, 

  and
  GAMING ENTERTAINMENT, LLC, 

           Intervening Defendant-Appellee, 

  and
  LITTLE TRAVERSE BAY BANDS OF 

  ODAWA INDIANS,

            Intervening Defendant-Appellant, 

  and
  NORTH AMERICAN SPORTS MANAGEMENT

  CO., 

          Intervening Defendant. 


  _________________________________________/

       On order of the Court, the application for leave to appeal the September 22, 2005
  judgment of the Court of Appeals is considered, and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2006                      _________________________________________
           p0322                                                              Clerk